  Case 19-12134-BFK                     Doc 7 Filed 07/03/19 Entered 07/04/19 00:28:21                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Phillip T Jackson                                                 Social Security number or ITIN        xxx−xx−2253
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Elizabeth A Kolb Jackson                                          Social Security number or ITIN        xxx−xx−8516
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 6/28/19
Case number:          19−12134−BFK


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Phillip T Jackson                                      Elizabeth A Kolb Jackson

2.     All other names used in the                                                                  aka Elizabeth K Jackson
       last 8 years

3.     Address                               1083 Mountain View Road                                 1083 Mountain View Road
                                             Fredericksburg, VA 22406                                Fredericksburg, VA 22406

4.     Debtor's attorney                     Tommy Andrews Jr.                                      Contact phone (703) 838−9004
       Name and address                      Tommy Andrews, Jr. P.C.                                Email: tandrews@andrewslaw.net
                                             122 North Alfred St.
                                             Alexandria, VA 22314

5.     Bankruptcy trustee                    H. Jason Gold                                          Contact phone (202) 712−2800
       Name and address                      Nelson Mullins Riley & Scarborough LLP                 Email:
                                             101 Constitution Avenue, N.W.                          jason.gold@nelsonmullins.com
                                             Suite 900
                                             Washington, DC 20001
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-12134-BFK                      Doc 7 Filed 07/03/19 Entered 07/04/19 00:28:21                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Phillip T Jackson and Elizabeth A Kolb Jackson                                                         Case number 19−12134−BFK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: July 1, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          July 29, 2019 at 11:00 AM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: September 27,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-12134-BFK                   Doc 7 Filed 07/03/19 Entered 07/04/19 00:28:21                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Phillip T Jackson and Elizabeth A Kolb Jackson                                                          Case number 19−12134−BFK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
      Case 19-12134-BFK         Doc 7 Filed 07/03/19 Entered 07/04/19 00:28:21                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-12134-BFK
Phillip T Jackson                                                                       Chapter 7
Elizabeth A Kolb Jackson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: palaciosl              Page 1 of 2                   Date Rcvd: Jul 01, 2019
                               Form ID: 309A                Total Noticed: 69


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2019.
db/jdb         +Phillip T Jackson,     Elizabeth A Kolb Jackson,    1083 Mountain View Road,
                 Fredericksburg, VA 22406-4429
14918824       +Advance Financial,     100 Oceanside Drive,    Nashville, TN 37204-2351
14918825       +Aes/pnc Bank,    Attn: Bankruptcy,    Po Box 2461,     Harrisburg, PA 17105-2461
14918826       +American Anesthesiology,     PO Box 88087,    Chicago, IL 60680-1087
14918827       +American Anesthesiology of VA,     PO Box 88087,    Chicago, IL 60680-1087
14918829       +Associated Pathologists, LLC,     C/O Pathgroup,    PO Box 740858,    Cincinnati, OH 45274-0858
14918830       +Balance Credit,    2550 Cerrillos Rd,     Santa Fe, NM 87505-3260
14918831       +Barry H. Arons, DPM,     6217 Old Keene Mill Ct,    Springfield, VA 22152-2379
14918834       +CBE Group,    POB 300,    Waterloo, IA 50704-0300
14918835       +Central Credit Services, LLC,     9550 Regency Square,     Jacksonville, FL 32225-8169
14918836       +Colonial Internal Med Assoc,     PO Box 845,    Fredericksburg, VA 22404-0845
14918837       +Credit Control Corp,     Po Box 120568,    Newport News, VA 23612-0568
14918838        Creditors Collection Service,     Only By Phone,    Na, VA 24018-0000
14918841       +Doctors Care, PA,    PO Box 63418,    Charlotte, NC 28263-3418
14918823       +Early Warning Services,     16552 N 90th St.,    Scottsdale, AZ 85260-1619
14918817        Equifax Check Services,     PO Box 30272,    Tampa, FL 33630-3272
14918820       +Experian,    475 Anton Blvd,    Costa Mesa, CA 92626-7037
14918846       +Laboratory Corp of America,     PO Box 2240,    Burlington, NC 27216-2240
14918847       +Laboratory Corporation of Amer,     PO Box 2240,    Burlington, NC 27216-2240
14918848       +Linebarger Goggan Blair & Samp,     309 County Street #201,     San Antonio, TX 78209
14918849       +Mary Washington Medical Group,     PO Box 419699,     Boston, MA 02241-9699
14918850        Medical Imaging of Frederick,     PO Box 22404,    Fredericksburg, VA 22404-0000
14918851       +Merchants Adjustment Service,     Attn: Bankruptcy,     56 North Florida St,
                 Mobile, AL 36607-3108
14918852       +Mobiloans,    P.O. Box 1409,    Marksville, LA 71351-1409
14918853       +Mobiloans, LLC,    Attn: Bankruptcy,     Po Box 1409,    Marksville, LA 71351-1409
14918854       +Mr. Cooper,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
14918855       +National Credit Adjusters, LLC,     327 West 4th Avenue,     Po Box 3023,
                 Hutchinson, KS 67504-3023
14918856       +National Debt Relief,     11 Broadyway,    Suite 1600,    New York, NY 10004-1462
14918858       +ODC Recovery Services,     2300 Fall Hill Ave,    Fredericksburg, VA 22401-3343
14918859       +OneMain Financial,     9815 Jefferson Davis HWY,    Fredericksburg, VA 22407-9422
14918861       +Pathgroup,    PO Box 740858,    Cincinnati, OH 45274-0858
14918862       +Pathology Assoc of Fred,     PO Box 100559,    Florence, SC 29502-0559
14918863       +Penn Credit,    PO Box 69703,    Harrisburg, PA 17106-9703
14918864       +Primary and Urgent Care, LLC,     PO Box 3910,    Fredericksburg, VA 22402-3910
14918865       +Prime Care Family Care, PC,     PO Box 845,    Fredericksburg, VA 22404-0845
14918866       +Radiologic Assoc of Fred,     PO Box 7819,    Fredericksburg, VA 22404-7819
14918867       +Radius Global Solutions,     PO Box 390915,    Minneapolis, MN 55439-0911
14918868        Receivable Solution Inc,     POB 21808,    Charlotte, NC 28221-0000
14918869       +Regfinsc,    708 Bultman Drive,    Sumter, SC 29150-2517
14918870       +Regional Acceptance,     10433 Midlothian Tpke,    Richmond, VA 23235-4407
14918873       +Safe Federal Credit Un,     Po Box 2008,    Sumter, SC 29151-2008
14918875       +Select Portfolio Servicing, In,     P.O. Box 65769,     Salt Lake City, UT 84165-0769
14918877       +Stafford County Treasurer,     PO Box 68,    Stafford, VA 22555-0068
14918878       +State of South Carolina,     Department of Revenue,     POB 2535,   Columbia, SC 29202-2535
14918879       +Suburban Credit Corporation,     PO Box 30640,    Alexandria, VA 22310-8640
14918880       +Sumter Ear Nose Throat FPS,     100 N Sumter St, Ste 400,     Sumter, SC 29150-4975
14918881       +Surgical Assoc of Fred,     4548 Empire Ct,    Fredericksburg, VA 22408-1939
14918819       +TransUnion,    P.O. Box 2000,    Chester, PA 19016-2000
14918882       +Walter J. Sheffield,     PO Box 7906,    Fredericksburg, VA 22404-7906

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: tandrews@andrewslaw.net Jul 02 2019 04:25:49       Tommy Andrews, Jr.,
                 Tommy Andrews, Jr. P.C.,    122 North Alfred St.,   Alexandria, VA 22314
tr             +EDI: FHJGOLD.COM Jul 02 2019 07:58:00      H. Jason Gold,
                 Nelson Mullins Riley & Scarborough LLP,    101 Constitution Avenue, N.W.,    Suite 900,
                 Washington, DC 20001-2133
14918828       +EDI: PHINAMERI.COM Jul 02 2019 07:58:00      AmeriCredit/GM Financial,    Po Box 181145,
                 Arlington, TX 76096-1145
14918832       +EDI: CAPITALONE.COM Jul 02 2019 07:58:00      Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
14918833        E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Jul 02 2019 04:27:14       CashnetUSA,
                 200 W. Jackson St.,    Suite 2400,   Chicago, IL 60606-6941
14918816       +Fax: 602-659-2196 Jul 02 2019 09:38:26      ChexSystems,    Attn: Consumer Relations,
                 7805 Hudson Rd., Suite 100,    Saint Paul, MN 55125-1703
14918839       +E-mail/Text: electronicbkydocs@nelnet.net Jul 02 2019 04:28:14
                 Department of Education/Nelnet,    Attn: Claims,   Po Box 82505,    Lincoln, NE 68501-2505
14918842       +EDI: FSAE.COM Jul 02 2019 07:58:00      FirstSource Advantage, LLC,    PO Box 628,
                 Buffalo, NY 14240-0628
14918843       +EDI: IIC9.COM Jul 02 2019 07:58:00      I C System Inc,    Po Box 64378,
                 Saint Paul, MN 55164-0378
       Case 19-12134-BFK               Doc 7 Filed 07/03/19 Entered 07/04/19 00:28:21                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-9                  User: palaciosl                    Page 2 of 2                          Date Rcvd: Jul 01, 2019
                                      Form ID: 309A                      Total Noticed: 69


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14918845       +EDI: IIC9.COM Jul 02 2019 07:58:00      IC System,    444 Highway 96 East,    Box 64794,
                 Saint Paul, MN 55127-2557
14918844       +EDI: IIC9.COM Jul 02 2019 07:58:00      IC System,    PO Box 64437,    Saint Paul, MN 55164-0437
14918840        EDI: IRS.COM Jul 02 2019 07:58:00      Department of Treasury,     Internal Revenue Service,
                 Kansas City, MO 64999-0000
14918857       +E-mail/Text: netcreditbnc@enova.com Jul 02 2019 04:29:07        NetCredit,
                 175 W. Jackson Blvd., Suite 1000,    Chicago, IL 60604-2863
14918860       +EDI: AGFINANCE.COM Jul 02 2019 07:58:00       OneMain Financial,    Attn: Bankruptcy,
                 601 Nw 2nd St #300,    Evansville, IN 47708-1013
14918871       +EDI: PHINELEVATE Jul 02 2019 07:58:00       RISE Credit,   Attn: Bankruptcy,    Po Box 101808,
                 Fort Worth, TX 76185-1808
14918872       +EDI: RMCB.COM Jul 02 2019 07:58:00      RMCB,    PO Box 1235,    Elmsford, NY 10523-0935
14918874       +E-mail/Text: bcreech@scacollections.com Jul 02 2019 04:28:33        SCA Collections, Inc,
                 300 E Arlington Blvd Ste 6-A,     Po Box 876,    Greenville, NC 27835-0876
14918876       +E-mail/Text: bankruptcy@sctax.org Jul 02 2019 04:28:34        South Carolina Dept of Revenue,
                 PO Box 2535,   Columbia, SC 29202-2535
14918818        E-mail/Text: epr@telecheck.com Jul 02 2019 04:29:35       Telecheck Services, Inc.,
                 5251 Westheimer,    Houston, TX 77056-0000
14918822        E-mail/Text: bkr@taxva.com Jul 02 2019 04:28:52       Virginia Department of Taxatio,
                 PO Box 2156,   Richmond, VA 23218-2156
                                                                                               TOTAL: 20

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14918821*          Internal Revenue Service - VA,   Centralized Insolvency,                    P.O. Box 7346,
                    Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2019 at the address(es) listed below:
              H. Jason Gold   jason.gold@nelsonmullins.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               lori.stewart@nelsonmullins.com;alex.reilly@nelsonmullins.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Tommy Andrews, Jr.    on behalf of Joint Debtor Elizabeth A Kolb Jackson tandrews@andrewslaw.net,
               khill@andrewslaw.net;tetiana@andrewslaw.net;erin@andrewslaw.net;nathan@andrewslaw.net
              Tommy Andrews, Jr.    on behalf of Debtor Phillip T Jackson tandrews@andrewslaw.net,
               khill@andrewslaw.net;tetiana@andrewslaw.net;erin@andrewslaw.net;nathan@andrewslaw.net
                                                                                            TOTAL: 4
